      Case 4:19-cv-02044 Document 1 Filed on 06/06/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ROBERT CARDOZA                                        )
                                                      )
       PLAINTIFF,                                     )
                                                      )
VS.                                                   )       CIVIL ACTION NO. 4:19-cv-2044
                                                      )
AMERICAN STRATEGIC INSURANCE                          )
a corporation,                                        )
                                                      )
      DEFENDANT.                                      )
________________________________________              /

                                          COMPLAINT

       COMES NOW the Plaintiff, ROBERT CARDOZA, by and through his undersigned

attorney and for the relief hereinafter requested, alleges as follows:

                                         JURISDICTION

       1.      This action arises under the National Flood Insurance Act, as amended, 82 Stat.

583, 42 U.S.C. Section 4001, et seq., pursuant to the insurance contract issued to the Plaintiff, as

hereinafter more fully appears. This action, having arisen under an applicable federal statute,

namely, 42 U.S.C. Section 4072, requires the application of federal law pursuant to the general

federal jurisdiction provisions of 28 U.S.C. Section 1331.

                                              VENUE

       2.      The property made the basis of this action is located at 2546 River Ridge, Conroe,

Montgomery County, Texas 77385 (hereinafter referred to as the “insured property”). The insured

property is situated in the Southern District of Texas, Houston Division and venue is proper in this

Court pursuant to 42 U.S.C. Section 4072 and 44 C.F.R. Pt. 61, App. A(1), Article VII(R).




Complaint                                                                                 Page 1 of 4
      Case 4:19-cv-02044 Document 1 Filed on 06/06/19 in TXSD Page 2 of 4



                                            PARTIES

       3.      The Plaintiff, ROBERT CARDOZA, is an individual who was and still is the owner

of the insured property and has been at all times material to the allegations set forth in the

Complaint.

       4.      The Defendant, AMERICAN STRATEGIC INSURANCE (hereinafter referred to

as ASI ) is a private insurance company qualified to do business in the state of Texas and

participates in FEMA’s “Write Your Own” (WYO) program. ASI issued a Standard Flood

Insurance Policy (hereinafter referred to as “SFIP”) in its own name, as a fiscal agent of the United

States, to the Plaintiff. Pursuant to 44 C.F.R. Section 62.23(d) and (i)(6), ASI is responsible for

arranging the adjustment, settlement, payment and defense of all claims arising under the policy.

                                  FACTUAL ALLEGATIONS
                                  BREACH OF CONTRACT

       5.      On March 3, 2017, ASI issued an SFIP to the Plaintiff, namely, Policy No.

0FLD371450, for a one (1) year period, whereby ASI agreed to pay the Plaintiff for any direct

physical loss to the insured property caused by or from a “flood” as defined by the policy. In lieu

of attaching the policy hereto, the Plaintiff incorporates by reference, as a part hereof, the terms

and provisions of the SFIP, as set forth in 44 C.F.R. Section 61, Appendix A(1), which is the policy

issued by ASI to the Plaintiff during the above-referenced time period.

       6.      The SFIP issued to the Plaintiff covered flood damage to the Plaintiff’s dwelling

and other structures as described under Coverage A up to a limit of $201,000; flood damage to

Plaintiff’s personal property and contents under Coverage B up to a limit of $100,000; debris

removal and loss avoidance measures as described under Coverage C; and costs incurred to comply

with state or local flood plain management laws or ordinances as described under Coverage D (

also known as Increased Cost of Compliance or I.C.C.) up to a limit of $30,000.



Complaint                                                                                  Page 2 of 4
       Case 4:19-cv-02044 Document 1 Filed on 06/06/19 in TXSD Page 3 of 4



        7.     On or about August 28, 2017, the storm surge, tidal water and rain associated with

Hurricane Harvey directly caused the inundation of the Plaintiff’s land and the surrounding area.

As a direct and proximate result of the flooding, the Plaintiff suffered a direct physical loss to his

building and contents and incurred expenses for debris removal and safe storage of his property.

        8.     The Plaintiff timely notified the Defendant of his loss and the claim was inspected

and adjusted by or on behalf of the Defendant by an “independent” adjuster who prepared

an estimate and proof of loss. Pursuant to SFIP, Art.VII.J.7., the estimate and proof of loss

is furnished as “ a matter of courtesy only” and is not binding on ASI or the Plaintiff. Based

on this estimate and proof of loss, payment was made to the Plaintiff pursuant to his SFIP for

loss or damage to his insured property.

        9.     Plaintiff disagrees with the Defendant’s estimate and payment on the following

grounds: the estimate and payment did not include or detail the full scope of covered damages

and necessary repairs; damaged items were omitted or missing; the adjuster used incorrect

and/or inadequate pricing which did not accurately reflect the true cost of repairs unique to the

Plaintiff’s dwelling and his community; and, the adjuster used inappropriate and/or inadequate

methods of repair. On August 2 4 , 2018, as required by SFIP, Art.VII.J.4., Plaintiff submitted a

signed Proof of Loss with supporting documentation to AS I for the amount he claimed under

h i s SFIP.

        10.    The above described SFIP was in full force and effect at the time of the Plaintiff’s

loss and he has performed all conditions precedent entitling him to the coverages, payments, and

benefits afforded by said policy.

        11.    The Defendant has failed or refused to pay the full amount due under the policy and

has otherwise failed or refused to comply with the terms and provisions of the policy. As a result




Complaint                                                                                   Page 3 of 4
      Case 4:19-cv-02044 Document 1 Filed on 06/06/19 in TXSD Page 4 of 4



thereof, the Defendant has breached the contract of insurance herein described.

       12.     As a direct and proximate consequence of the Defendant’s breach of said contract,

the Plaintiff has not been fully paid or compensated for damage to his building and contents.

       WHEREFORE, the Plaintiff demands judgment against the Defendant for an amount up to

and including the coverage limits under Coverage A and Coverage B; any and all other amounts

payable under said policy; costs and case expenses incurred in filing this action; and, any and all

other appropriate relief to which the Plaintiff may be entitled.

                                            Respectfully submitted,

                                           THE CARLSON LAW FIRM, P.C.

                                     BY: /s/ Craig W. Carlson
                                         Craig W. Carlson
                                         Texas State Bar No. 939900
                                         100 E. Central Texas Expressway
                                         Killeen, Texas 76541
                                         Telephone: (254) 526-5688
                                         Facsimile: (254) 526-8204
                                         Email: ccarlson@carlsonattorneys.com
                                         ATTORNEY FOR PLAINTIFF




Complaint                                                                                Page 4 of 4
